Citation Nr: 0917046	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-39 477	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
including as secondary to a service-connected left shoulder 
disability.

2.  Entitlement to service connection for residuals of a left 
arm biceps tendon rupture, claimed as secondary to a service-
connected left shoulder disability.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of traumatic dislocation of the left (minor) 
acromioclavicular (AC) joint with shoulder arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1970 to February 1972.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Waco RO that, in part, denied service 
connection for neck and left biceps disabilities, and denied 
a rating in excess of 20 percent for traumatic dislocation of 
the left AC joint with shoulder arthritis.  In March 2008, 
these matters were remanded for notice and evidence 
development.


FINDINGS OF FACT

1.  A neck disability was not manifested in service; cervical 
spine arthritis was not manifested in the first postservice 
year; and the Veteran's current cervical degenerative disc 
disease (DDD) with spondylosis is not shown to be related to 
his service, or to have been caused or aggravated by his 
service-connected left shoulder disability.

2.  A left biceps tendon rupture injury occurred many years 
after service; a preponderance of the evidence is against a 
finding that such injury was caused by the Veteran's service 
connected left shoulder disability, or that he has any 
additional left biceps tendon rupture residual disability due 
to aggravation from his service connected left shoulder 
disability.

3.  The Veteran's residuals of traumatic dislocation of the 
left (minor) AC joint with shoulder arthritis are not shown 
to be manifested by limitation of arm movement to 25 degrees 
from the side, ankylosis, or fibrous union or nonunion.  


CONCLUSIONS OF LAW

1.  Service connection for a neck disability, cervical DDD 
with spondylosis, including as secondary to a service-
connected left shoulder disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

2.  Service connection for residuals of a left arm bicep 
tendon rupture, claimed as secondary to a service-connected 
left shoulder disability is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).

3.  A rating in excess of 20 percent is not warranted for 
residuals of traumatic dislocation of the left AC joint with 
shoulder arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 4.71a, Codes 5200, 5201, 
5202, 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the Court held, in essence, that when a claimant seeks an 
increased rating, the Secretary must give the claimant (1) 
notice that, to substantiate a claim, the claimant must 
provide (or ask the Secretary to obtain) evidence of a 
worsening of the condition and its impact on employment and 
daily life; (2) notice of how disability ratings are 
assigned; (3) general notice of any diagnostic code criteria 
for a higher rating that would not be satisfied by evidence 
of a noticeable worsening of symptoms and effect on 
functioning (such as a specific measurement or test result); 
and (4) examples of the types of medical and lay evidence the 
veteran may submit to support an increased rating claim.

February and May 2005 letters (prior to the RO's initial 
adjudication of the claims) informed the Veteran of evidence 
and information necessary to substantiate claims for 
secondary service connection and increased ratings, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  March 2006 and May 2008 
letters provided notice mandated by Dingess, and partial 
notice mandated by Vazquez, and a January 2009 letter 
provided notice that substantially complied with Vazquez.  
While complete notice was not provided prior to the initial 
adjudication of the claims, resulting in a notice timing 
defect, the matters were readjudicated by an April 2009 
supplemental statement of the case, which cured the defect.  
See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. 
App. 537, 542 (2006).  

The Veteran's service treatment records (STRs) are associated 
with his claims file.  The RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The RO 
arranged for VA examinations as to each disability at issue.  
Notably, the Board's March 2008 remand requested a VA 
examination by an orthopedist, and the October 2008 VA 
examination was conducted by an internist (who explained that 
the facility did not have an orthopedist who conducted 
Compensation and Pension (C&P) examinations).  A review of 
the examination report revealed that the examination was 
thorough, the findings reported were detailed, and the 
opinions offered were responsive to the questions posed.  As 
the examination was by a physician (who presumably has the 
training and medical expertise to be qualified to conduct it, 
and to provide the opinion sought), as the medical questions 
posed were not so complex as to be beyond the competence of a 
non-orthopedist, as there is no conflicting medical evidence, 
and as the examiner thoroughly explained the rationale for 
the opinions given, the Board finds that there has been 
substantial compliance with the remand directives, and that a 
remand of the matters for strict compliance with the terms of 
the remand is not required.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 
97 (2008) (in a case where the opinion sought was provided by 
a neurologist, rather than by an internal medicine specialist 
as requested); Dyment v. West, 13 Vet. App. 141, 145-46 
(1999); aff'd 287 F.3d 1377, 1383-84 (Fed. Cir. 
2002)(substantial, and not strict compliance with a Board 
remand is necessary) .  VA's duty to assist is met.  It is 
not prejudicial for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004). 

II. Service Connection Claims

a. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To prevail on a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Service connection may be granted 
under 38 C.F.R. § 3.303(d) when competent evidence 
establishes that the disease diagnosed after discharge is 
related to an event in service.
Secondary service connection is warranted for any disability 
which is proximately due to, the result of, or (for the 
degree of aggravation only) aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Briefly, the threshold 
legal requirements for a successful secondary service 
connection claim are: (1) Evidence of a current disability 
for which secondary service connection is sought; (2) a 
disability that is service connected; and (3) competent 
evidence of a nexus between the two.  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

b. Factual Background and Analysis

Neck Disability

The Veteran's STRs are silent for neck complaints, findings, 
or diagnosis.

June 1998 VA treatment records note the Veteran had normal 
range of cervical spine motion.

A December 2003 treatment record notes the Veteran complained 
of a possible pinched nerve in his neck.  He also complained 
of numbness and tingling in the left arm with muscle 
twitching for 3 to 4 weeks.  He reported he had gone fishing 
several weeks earlier and had pulled the wrong way, causing 
pain.  It was noted that there was some posterior left-sided 
muscle tenderness in the neck.  

A January 2004 MRI study revealed left paracentral and 
foraminal disc extrusion at C6-C7, left-sided paracentral 
disc protrusion at C5-C6, and disc desiccation throughout the 
cervical spine.  X-rays of the cervical spine revealed 
straightening of the spine consistent with muscle spasm and 
degenerative disc disease at C5-C6.  A December 2004 MRI 
showed cervical disc disease and degenerative changes.  

An April 2005 treatment note lists cervical spasm among the 
Veteran's problems.  

August 2008 X-rays and MRI showed findings similar to those 
noted in the past; clinical history noted the Veteran had 
neck pain since moving a drum of water.  

On October 2008 VA examination, it was noted that the 
Veteran's claims file was reviewed.  He reported that he had 
developed cervical spine degenerative disc disease and had 
radiation of neck pain into his left shoulder.  He related 
that he began having problems with his neck in 2003 or 2004, 
first noted while moving a 55-gallon drum of water when he 
was getting ready to go hunting.  When he lifted it and 
grabbed [the drum] he used his left arm, which was extended.  
The lifting motion caused him to jerk and "pull" to the 
left side of his neck and, with this maneuver, he felt a 
shock in the lower left neck.  The examiner noted that the 
Veteran's cervical spine was normal in 1998 records and that 
in 2003 he complained of a possible pinched nerve in his 
neck.  Although muscle tenderness was noted at the time, the 
cervical spine was normal in other respects (mobility, 
nontender, and no deformities).  The diagnosis was cervical 
spondylosis secondary to degenerative disc disease of the 
cervical spine.  The examiner also opined that the Veteran's 
left shoulder disability did not cause or aggravate the neck 
disability.  The cervical spine spondylosis appeared to be a 
completely separate and distinct problem from the Veteran's 
left shoulder disability.  

It is not in dispute that the Veteran has cervical disc 
disease with arthritis.  The record does not show or suggest, 
and it has not been alleged, that such neck disability had 
its onset in service; the Veteran's STRs are silent for 
pertinent complaints or findings.  Consequently, service 
connection for the current neck disability on the basis that 
it became manifest in service, and persisted, is not 
warranted.  And since cervical spondylosis was first noted 
many years postservice, service connection for cervical spine 
arthritis on a presumptive basis, as a chronic disease under 
38 U.S.C.A. § 1112, is also not warranted.  

The Veteran's theory of entitlement to this benefit sought is 
one of secondary service connection, i.e., that his current 
neck disability was caused or aggravated by his service 
connected residuals of left AC joint dislocation with 
arthritis.  As it is not in dispute that the Veteran has a 
neck disability, and a service connected left shoulder 
disability, what remains necessary to substantiate the claim 
of secondary service connection is competent evidence of a 
nexus between the two disabilities; the record does any 
include any such evidence.  The only competent (medical 
opinion) evidence that directly addresses whether there is a 
nexus between the Veteran's neck and left shoulder 
disabilities (the opinion of the October 2008 VA examiner) is 
against the claim.  In essence, the October 2008 VA examined 
opined that the left shoulder disability did not cause or 
aggravate the neck disability.  This opinion was based on a 
review of the claims file and examination of the Veteran, and 
the examiner explained the rationale for the opinion, noting 
that interim evaluation was normal, that there was 
intercurrent injury (moving a 55 gallon drum), and that the 
cervical spondylosis was a separate and distinct problem from 
the shoulder disability. The examiner, a physician, has the 
medical training to be competent to provide the opinion, and 
the opinion is probative evidence in this matter.  As there 
is no competent evidence to the contrary, the opinion is 
persuasive.  The Veteran's own statements/arguments that his 
neck disability is related to his service-connected left 
shoulder disability are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The preponderance of the evidence is against this claim; 
hence, it must be denied.

Residuals of a Left Biceps Tendon Rupture

The Veteran's STRs are silent as to any left bicep tendon 
injury or disability.

June 1998 private rheumatology records note the Veteran 
reported feeling a shredding sensation in his left shoulder 6 
weeks prior, while doing maintenance on a car; 3 weeks later 
he suddenly grabbed for a falling object and felt a tearing 
sensation in the left shoulder.  He subsequently noticed a 
bulge in the area of his left biceps.  There were decreased 
strength in the left biceps, shoulder pain, and a left biceps 
bulge.  The assessment was biceps tendon rupture of the long 
head.  He was referred to orthopedic surgery.

A December 2003 private medical record notes the veteran had 
a history of left biceps tendon tear several years prior.  He 
had current complaints of neck pain with numbness and 
tingling in the left arm with muscle twitching that had been 
ongoing for three to four weeks.  He reported that he had 
been fishing and pulled the wrong way, which caused pain.  
The assessment was left arm weakness.  May, June, and 
September 2004 records reflect that the Veteran denied having 
any pain and there were no left arm complaints or findings.  
In November 2004, the Veteran had normal strength and range 
of motion in the left upper extremity.  

On March 2005 VA examination, the Veteran's medical history 
included left biceps tendon rupture in 1998.  

On October 2008 VA examination, it was noted that the 
Veteran's claims file was reviewed.  He related that he 
sustained a biceps tendon rupture in 1993 or 1994 (the 
examiner noted that treatment records showed the injury were 
dated in 1998).  The Veteran reported that since that injury 
he has had pain in the left shoulder area.  He also indicated 
that physicians told him that bone spurs in his left shoulder 
at the AC joint had cut into his biceps tendon resulting in 
the tendon rupture on the left side.  (The examiner commented 
that the claims file was closely reviewed and there was no 
documentation of the Veteran being so advised by any 
physician.)  The Veteran stated that physicians would not 
repair the ruptured tendon and that it was treated 
conservatively.  He complained of a burning sensation on 
muscle flexing on the left; however, it did not impair or 
impede function.  Physical therapy helped with flare-ups, but 
he could not afford it.  After examination the diagnosis was 
left biceps tendon rupture, which occurred in 1998.  The 
examiner indicated that the acute and subacute period the 
Veteran appeared to have weakness and mild atrophy of the 
left pectoralis muscle and mild weakness of the left arm, but 
that now he did not have any chronic disability due to the 
left biceps tendon rupture (It was noted that there was no 
[work] absenteeism due to the injury, and that the Veteran 
was able to perform in his work that required lifting 100 
pound drums, and twisting and turning wrenches.).  
The threshold matter for consideration, here as in any claim 
seeking service connection (to include secondary service 
connection) is whether there is competent evidence of a 
current disability (i.e., the disability for which service 
connection is sought).  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.  Without competent evidence of a current disability 
there is no valid claim of service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, while the 
evidence reflects that the Veteran sustained what was 
apparently a left biceps tendon rupture in 1998, there is no 
competent (medical) evidence hat at any time during the 
appeal period (since the filing of his claim of service 
connection for this disability in 2005) he was shown to have 
any disability that is a residual of the injury in 1998 (or, 
with respect to the secondary service connection claim, any 
additional disability due to aggravation of residuals of the 
1998 injury).  An exceptionally thorough October 2008 
examination conducted specifically to ascertain whether he 
had such disability found none; and no such disability is 
noted in treatment records generated during the appeal period 
(except in notations of remote history).  The examiner noted 
the Veteran has been engaged in strenuous employment which is 
unimpaired by any left biceps tendon injury residual 
disability.  Significantly, while the Veteran has alleged 
continuous problems since the injury in 1998, such allegation 
is inconsistent with pre-appeal period interim records (which 
include denials of left arm, and normal findings on 
examinations of the left upper extremity in 2004).  

As it is not shown that the Veteran has any 
disability/additional disability from a left biceps tendon 
rupture injury, he has not presented a valid claim of service 
connection/secondary service connection.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability.")  Consequently, there is no need for the 
Board to address whether any disability residual from a left 
biceps tendon rupture is related to service or to a service 
connected disability.  It is noteworthy, however, that the 
injury that occurred involved an intervening factor (i.e., 
heavy lifting/moving).  




III. Increased Rating for Traumatic Dislocation of the Left 
AC Joint with Arthritis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board finds 
that the record does not show any distinct period of time 
during the period under consideration when the criteria for a 
higher rating were met.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

During service the Veteran was involved in a motorcycle 
accident sustaining injuries initially suspected to include a 
left clavicle fracture, but ultimately determined to be an AC 
joint dislocation.  His STRs show he is right handed.  

Service connection for residuals of AC joint dislocation, 
rated 20 percent, was established by a June 1972 rating 
decision.

The instant claim for increase was received in February 2005.  

A November 2004 treatment report notes the Veteran complained 
of left shoulder pain; range of motion and strength in the 
left upper extremity were normal.  

On March 2005 VA examination, the Veteran complained of 
constant, chronic left shoulder pain (rated as 8 on a scale 
of 10).  He also complained of weakness and stiffness, but 
denied swelling, heat, redness, instability or giving way, 
and locking.  He did not report any flare-ups; he took Aleve 
daily to alleviate the pain.  He reported difficulty lifting, 
carrying, and reaching due to left shoulder pain; he 
indicated his lifting was restricted to less than 20 pounds, 
and he avoided activities that involved lifting or pulling.  
Physical examination revealed a bony enlargement and 
prominence of the left AC joint, and mild atrophy of 
musculature surrounding the left shoulder area in the 
deltoid, trapezius, and major pectoralis.  There was no 
redness or increased warmth, swelling or effusion.  Left arm 
motor strength 3/5 versus 5/5 in the right.  Active range of 
left shoulder motion was: Forward flexion 0 to 120 degrees; 
abduction 0 to 74 degrees; external rotation 0 to 38 degrees; 
and internal rotation 0 to 78 degrees.  Passive range of 
motion was: Forward flexion 0 to 120 degrees; abduction 0 to 
75 degrees; external rotation 0 to 40 degrees; and internal 
rotation 0 to 80 degrees.  With repetitive left shoulder 
motion:  Forward flexion was from 0 to 112 degrees; abduction 
0 to 70 degrees; external rotation 0 to 32 degrees; and 
internal rotation 0 to 70 degrees.  There were increased pain 
and decreased strength with repetitive motion.  There was 
also additional limitation of joint function and range of 
motion secondary to pain, weakness, and lack of endurance 
following repetitive use.  

On August 2006 VA examination, the Veteran complained of AC 
joint pain, weakness, stiffness, and swelling.  There was no 
heat or redness, instability, or locking.  He complained 
fatigability and lack of endurance, and indicated he took 
medication for joint pain, as needed.   He denied flare-ups.  
He did not have episodes of dislocation, recurrent 
subluxation, inflammatory arthritis, or constitutional 
symptoms.  His disability affected daily activities but not 
occupation, as he was unemployed.  Lifting increased left 
shoulder pain.  Ranges of left shoulder motion were:  Forward 
flexion and abduction from 0 to 110 degrees, and bilateral 
rotation from 0 to 80 degrees.  There was no change in the 
range of motion with active, passive, or repetitive motion.  
The Veteran complained of left shoulder pain throughout the 
ranges of motion tested (it was noted that there was no 
facial grimacing).  The examiner opined that there was no 
additional functional impairment on the basis of fatigue, 
incoordination, pain, or weakness, and that to assess any 
additional range of motion lost during a flare-up or after 
repeated use would require resorting to speculation.  

On October 2008 VA examination, the Veteran reported that 
since his separation from service he had primarily worked in 
sales of oil field tubular goods and equipment, and was 
currently employed as a technician in this capacity, with 
chemical sales and oil pump servicing,, which involved manual 
labor.  He had to lift drums and barrels that weighed 
approximately 100 pounds, and to use a wrench to loosen and 
tighten 2-inch pipes on chemical pumps.  He added that co-
workers helped him with the pipes by screwing and unscrewing 
them with the wrench.  His employer was unaware that he had a 
shoulder disability.  On physical examination, the left 
shoulder girdle appeared to be intact and without ankylosis, 
and there was no appreciable crepitus.  There was minimal 
discrepancy between the circumference of the left and right 
biceps and forearm, and the slightly larger circumference on 
the right was attributed to the Veteran being right hand 
dominant.  Range of motion studies of the left shoulder 
revealed: Forward flexion 0 to 165 degrees; abduction 0 to 
170 degrees; external rotation 0 to 75 degrees; and internal 
rotation 0 to 80 degrees.  There was no significant 
difference between active, passive, and repetitive motion.  
The Veteran complained of mild pain with left shoulder 
movement, and also complained of neck pain that radiated to 
his left arm.  It was noted that he was neurologically intact 
and motor strength was 5+ in the upper extremities.  Hand 
grip was also assessed as 5+, bilaterally.  

The Veteran's service connected left shoulder disability is 
rated under Code 5203 (for impairment of clavicle or 
scapula), which provides for a maximum 20 percent rating 
where there is dislocation or nonunion with loose movement.  
38 C.F.R. § 4.71a.  Inasmuch as the service connected 
disability encompasses arthritis, it may alternatively (but 
not separately, as that would violate the 38 C.F.R. § 4.14 
prohibition against pyramiding) be rated under the codes 
pertaining to limitation of shoulder motion.  See 38 C.F.R. 
§ 4.71a, Code 5003.  

Under Code 5201, limitation of minor arm motion to midway 
between the side and shoulder level warrants a 20 percent 
rating.  The maximum, 30 percent, rating for limitation of 
minor arm motion requires limitation to 25 degrees from the 
side.  38 C.F.R. § 4.71a.  The greatest degree of arm motion 
limitation shown during the appeal period was on examination 
in March 2005, when abduction (with repetitive motion) was 
limited to 70 degrees.  As such restriction falls far short 
of the 25 degrees from the side limitation required for a 30 
percent rating, the Board finds that an increased rating 
under Code 5201 is not warranted for any period of time under 
consideration.  Other diagnostic codes for rating shoulder 
disability are not for consideration, as the pathology 
required by such codes, ankylosis (Code 5200) or fibrous 
union or nonunion of the humerus (Code 5202) is not shown.  

Accordingly, a schedular rating in excess of 20 percent is 
not warranted for the veteran's residuals of left AC 
dislocation with arthritis.  The Board further finds that 
nothing in the record suggests that the schedular criteria 
are inadequate to rate the left shoulder disability or that 
the disability picture presented is exceptional so as to 
warrant referral for extraschedular consideration under 
38 C.F.R. § 3.321.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  Notably, the Veteran advised the examiner on the 
most recent VA examination that his employer was unaware that 
he had a left shoulder disability (on previous examination he 
was unemployed, but it is not alleged or suggested by the 
record that it was due to the service-connected left shoulder 
disability).  

ORDER

Service connection for a neck disability, including as 
secondary to service-connected traumatic dislocation of the 
left AC joint, is denied.

Service connection for residuals of a left arm biceps tendon 
rupture, claimed as secondary to traumatic dislocation of the 
left AC joint with arthritis, is denied.

A rating in excess of 20 percent for traumatic dislocation of 
the AC joint with arthritis of the left shoulder is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


